Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to applications election without traverse in the reply filed on 10/01/2020, the application has been amended as follows:
26 and 30. (Cancelled)

Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, 13-15, 17-23, 25, 31-39 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first radiator disposed on a surface of the dielectric substrate in the first area, the first radiator being configured to transmit and receive radio signals at an operational frequency; a first plurality of metamaterial structures disposed in a periodic pattern on the surface of the dielectric substrate in the second area and within 

Regarding independent claim 14, patentability exists, at least in part, with the claimed features of a first radiator disposed in a first area on a printed circuit board and configured to transmit and receive radio signals at an operational frequency; a first plurality of metamaterial structures disposed in a periodic pattern in a second area on the printed circuit board, the second area being within a near field of the first radiator and surrounding the first area, wherein a maximum width of each of the first plurality of metamaterial structures is less than half of a wavelength of the operational frequency; and a second plurality of metamaterial structures disposed in the second area under the plurality of metamaterial structures, wherein one or more metamaterial structures of the first plurality of metamaterial structures is electrically coupled to a respective 
Claims 2, 4, 6-9, 11, 13, 31-39 depend from claim 1, claims 15, 17-23, 25 depend from claim 14 and are included in the allowable subject matter.

Kawaguchi et al. (US 2016/0028161), Ryoo et al. (US 2019/0229398), and Seo et al. (KR 10-1367959) are all cited as teaching some elements of the claimed invention including a dielectric substrate, a plurality of first metamaterial structure, a plurality of second metamaterial structure, a plurality of vias, as well as, a radiator therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845